       Case 3:19-cv-01671-BR           Document 132      Filed 10/09/20    Page 1 of 4




Markus B.G. Oberg, OSB #112187
Daniel J. Park, OSB #132493
LE GROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:     206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Amis Integrity S.A.




                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION


DRY BULK SINGAPORE PTE. LTD,                          Case No. 3:19-cv-01671-BR

                     Plaintiff,                       IN ADMIRALTY

                             v.                       DECLARATION OF MARKUS OBERG
                                                      IN SUPPORT OF DEFENDANT’S
AMIS INTEGRITY S.A., WISDOM MARINE                    MOTION FOR ADDITIONAL COUNTER
LINES, S.A., and WISDOM MARINE LINES                  SECURITY
CO. LTD. in personam and M/V AMIS
INTEGRITY (IMO 9732412) her engines,
freights, apparel, appurtenances, tackle, etc., in
rem,

                     Defendants.


          I, MARKUS OBERG, declare as follows:

          1.         I am over the age of majority and, except as otherwise indicated, make this

declaration on personal knowledge, and am competent to testify regarding the facts contained

herein.

          2.         I am one of the attorneys representing Amis Integrity, S.A. in the above-
DECLARATION OF OBERG IN SUPPORT OF
MOTION FOR ADDITIONAL COUNTER SECURITY - Page 1
[Case No. 3:19-cv-01671-BR]

{29293-00642614;2}
       Case 3:19-cv-01671-BR           Document 132       Filed 10/09/20    Page 2 of 4




captioned matter.

          3.         Attached hereto as Exhibit A is a true and correct copy of an invoice, dated

August 4, 2020, I received from International Sureties, Ltd. for the renewal of the

$2.5 million bond Defendant obtained to obtain the release of the M/V AMIS INTEGRITY

in this action. I was later advised that invoice had been paid.

          4.         Since the Court’s February 11, 2020 Order Granting Defendant’s Motion for

Counter Security, Defendant has incurred additional attorney’s fees and costs of nearly

$50,000 to defend Plaintiff’s claims raised in this action.

          5.         Attached hereto as Exhibit B is a true and correct copy of a Claim

Assignment Agreement (“Assignment”) entered into with GP Global APAC Pte. Ltd. and GP

Global ARA BV (collectively, “GP Global”) for the release of GP Global’s claims against

Plaintiff Dry Bulk Singapore Pte Ltd. for unpaid bunker fuel provided by GP Global to the

M/V AMIS INTEGRITY. Copies of GP Global’s invoices, No. SPI190305/IB/SG and No.

SIP-19-07-199-NL, are attached as Exhibits 1 and 2 to the Assignment. As set forth in the

Assignment, the totals sum of GP Global’s assigned claims was $383,257.03 and interest

accrued thereon.

          6.         Attached hereto as Exhibit C is a true and correct copy of the General Terms

of Sale of Bunker Fuel by BP Global ARA B.V. that I received from GP Global’s attorney.

          7.         Attached hereto as Exhibit D is a true and correct copy of an email, dated

August 18, 2020, from GP Global’s counsel threatening to arrest the Vessel in Recalada,

Argentina that was forwarded to me.




DECLARATION OF OBERG IN SUPPORT OF
MOTION FOR ADDITIONAL COUNTER SECURITY - Page 2
[Case No. 3:19-cv-01671-BR]

{29293-00642614;2}
       Case 3:19-cv-01671-BR          Document 132    Filed 10/09/20    Page 3 of 4




          8.         Attached hereto as Exhibit E is a true and correct copy of a WhatsApp

conversation between Stavros Tsolakis and Thomas Rolin that was produced by Plaintiff as

DB – 000140 during the course of discovery.

          I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE

STATE OF OREGON AND THE UNITED STATES OF AMERICA THAT THE

FOREGOING IS TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE AND

BELIEF.

          DATED this 9th day of October, 2020 signed at Seattle, Washington.


                                               s/ Markus B.G. Oberg
                                               Markus B. G. Oberg




DECLARATION OF OBERG IN SUPPORT OF
MOTION FOR ADDITIONAL COUNTER SECURITY - Page 3
[Case No. 3:19-cv-01671-BR]

{29293-00642614;2}
       Case 3:19-cv-01671-BR                 Document 132           Filed 10/09/20          Page 4 of 4




                                            CERTIFICATE OF SERVICE

                              I hereby certify that on October 9, 2020, I electronically filed
                     the foregoing with the Clerk of the Court using the CM/ECF system,
                     which will send notification of such filing to all associated counsel.

                            I certify under penalty of perjury under the laws of the State of
                     Washington that the foregoing is true and correct.

                             Signed at Seattle, Washington this 9th day of October, 2020.

                                                s/ Shelley Courter
                                                Shelley Courter, Legal Assistant
                                                LeGros Buchanan & Paul
                                                4025 Delridge Way SW, Suite 500
                                                Seattle, Washington 98106-1271
                                                Telephone:        206-623-4990
                                                Facsimile:        206-467-4828
                                                E-mail:           scourter@legros.com




DECLARATION OF OBERG IN SUPPORT OF
MOTION FOR ADDITIONAL COUNTER SECURITY - Page 4
[Case No. 3:19-cv-01671-BR]

{29293-00642614;2}
